UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHRISTIAN SANCHEZ, on behalf of himself and all

others similarly situated,
21 Civ. 549 (PAE)

Plaintiff,
~V~ ORDER

BRAD RAMBO & ASSOCIATES, INC.,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

On January 21, 2021, plaintiff filed the complaint. Dkt. 1. On March 10, 2021
plaintiff served the defendant with process. Dkt. 6. The defendant has not responded to the
complaint or otherwise appeared in this action. On July 1, 2021, plaintiff obtamed a Clerk's
Certificate of Default. Dkt. 12. On July 12, 2021, plaintiff filed a motion for default judgment
against the defendant. Dit. 13.

Plaintiffs papers in support of their motion are in good order. If the corporate defendant
wishes to oppose the motion, its counsel shall enter a notice of appearance prior to August 16, 2021,
and file an opposition on ECF, explaining why a default judgment is not warranted, by August 16,
2021.

Plaintiff is to serve this order, and the papers in support of plaintiff's motion for a default
judgment on defendant forthwith and file proof of this service no later than July 21, 2021.

SO ORDERED.

PAUL A. ENGELMAYER/
United States District Judge

 

Dated: July 14, 2021
New York, New York
